Per Curiam.
The defendant was charged with possession of a credit card with intent to circulate or sell it without the consent of the cardholder. MCLA § 750.157p (Stat Ann 1971 Cum Supp § 28.354[15]). He pled guilty to attempted possession. MCLA § 750.92 (Stat Ann 1962 Rev § 28.287).
The trial judge examined the defendant personally and established on the record that the defendant was pleading guilty because he was guilty and that the plea was made willingly, freely, understandingly, and voluntarily. The defendant had counsel present, the court read the pertinent statute to the defendant, and the defendant was advised that the maximum penalty would be two years. There was not then, nor is there now, any protestation of innocence.
The issue presented is whether the trial court adequately examined the defendant as to the facts of the crime. In People v. Head (1971), 31 Mich App 491, it was held that GCR 1963, 785.3(2), MCLA § 768.35 (Stat Ann 1954 Rev § 28.1058); and People v. Barrows (1959), 358 Mich 267 did not require the *137trial judge to obtain from the defendant the facts of the offense. The Court stated at p 496:
“Careful study of Barrows, supra, indicates that what is needed is an examination by the trial judge of the defendant in which the defendant himself and not through his attorney pleads guilty. The trial court must ascertain from the defendant that the plea is freely, understandingly, and voluntarily made. When this has been done and the plea accepted, then the purpose of the rule has been complied with, and it is the plea of guilty that establishes the crime charged and the participation of the defendant therein.”
Furthermore, while the inquiry into the facts was minimal the record before us does show a substantial factual basis for the plea. The nature of the offense had been explained to the defendant and he indicated that he wished to plead guilty. The defendant then indicated that the crime occurred at the People’s Outfitting Company located in downtown Detroit on December 19, 1969. Thus, the defendant admitted that on December 19, 1969, at the People’s Outfitting Company located in downtown Detroit he attempted to possess a credit card with the intent to circulate or sell it without the consent of the cardholder. This constitutes a sufficient factual basis for the plea.
Affirmed.